Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 12-02-2021. Claim 15 has amended.  Claims 1-14 have been withdraw.  Claims 15-20 are pending.    

Terminal Disclaimer
3.  The terminal disclaimer filed on 04-21-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,318,097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
      
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 15-17, 24, 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Logue et al. (US 2015/0097689) in view of Okabayashi (US 2003/0076966).
        Consider Claim 15, Logue teaches a system(see fig. 1), comprising: one or more wireless speakers( see fig.109400, 1002)) in communication with a hub(see fig. 10(160)); a speaker selector(see fig. 10(816)) module positioned on each of the one or more wireless speakers and configured to allow a user to select a slot setting based on a position of each respective speaker(see fig. 8Q)), wherein the hub is operable to transmit audio signals to each of the one or more wireless speakers as a function of the slot setting(see figs. 7A-7D); and one or more control units respectively positioned within each of the one or more wireless speakers(see figs. 7A-9) and connected with a wireless transceiver and a digital signal processor (DSP), wherein the slot setting is a room to which the speaker is assigned(see figs. 7A-18 and paragraphs[0204]-[0217]); but Logue does not explicitly teach wherein the slot setting is a channel to which the speaker is assigned.
       However, Okabayashi teaches a speaker selector module(see fig.1(1), fig.5) positioned on each of the one or more speakers and configured to allow a user to select a slot setting based on a position of each respective speaker(see fig. 5), wherein the hub is operable to transmit audio signals to each of the one or more speakers as a function of the slot setting; and one or more control units respectively 
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Okabayashi to the teaching of logue to provide a plurality of output channels are set which correspond to a multi-channel surround channel configuration, and the thus-set output channels are connected to a monitoring speaker system.
      Consider claims 16-17, Logue as modified by Okabayashi teaches the system wherein each respective control unit includes internal data storage for storing unique filter parameters associated with each of the one or more speakers(In Okabayashi, see figs. 4-9 and paragraphs[0043]-[0055]); and the system further comprising: first, second, and third amplifiers operably connected with outputs from the DSP, wherein the DSP is configured to include speaker crossover filters that divide an audio input received from the wireless transceiver into three separate bands(In Okabayashi, see figs. 4-9 and paragraphs[0043]-[0055]); and the system wherein the DSP is configured with one or more crossover filters that divide the audio signal received from the wireless transceiver into a high frequency band and a low frequency band(see figs.1-5 and paragraphs[0034]-[0046]).
        Consider Claim 24, Logue teaches the system wherein the hub includes a short range wireless communication receiver, the wireless transceiver, and a universal serial bus (USB) port(see figs. 4A-9 and paragraphs[0217]-[0230]).
 the system wherein the speaker selector module include one or more light emitting diodes (see figs. 4A-9 and paragraphs[0126]-[0158]); and the system wherein when the user presses a button on the speaker selector module to assign the slot setting to the one or more speakers, a corresponding one of the one or more LEDs lights up on the speaker selector module(see figs. 4A-9 and paragraphs[0126]-[0158]). 

7.   Claims 18-23 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Logue et al. (US 2015/0097689)  as modified by Okabayashi (US 2003/0076966) as applied to claim 15 above, and further in view of Shdema et al. (US 2002/0072816).
   Consider Claim 18, Logue does not explicitly teach the system wherein the DSP is configured with one or more crossover filters that divide the audio signal received from the wireless transceiver into a high frequency band and a low frequency band.
      However, Shdema teaches the system wherein the DSP is configured with one or more crossover filters that divide the audio signal received from the wireless transceiver into a high frequency band and a low frequency band(see figs.1-5 and paragraphs[0034]-[0046]).
         Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Shdema to the teaching of Logue and Okabayashi to provide audio system for operating a plurality of speakers, the audio system including an audio management system connected to the speakers via a network, a user interface connected to the audio management system, and an audio source cluster connected to the audio management system, wherein the 
     Consider claims 19-20, Logue as modified by Okabayashi and Shdema teaches the system wherein the high frequency band is directed to a first amplifier and the low frequency band is directed to a second amplifier( In Shdema, see figs.1-5 and paragraphs[0034]-[0046]); and the system wherein at least one of the one or more speakers is configured as a subwoofer that receives the audio signal from the hub, the audio signal comprising a sum of low frequency components from each of the remaining one or more speakers( In Shdema, see figs.1-5 and paragraphs[0034]-[0046]).
     Consider Claim 21, Logue does not explicitly teach the system wherein the one or more speakers are configured to wirelessly transmit one or more filter parameters to the hub.
      However, Shdema teaches the system wherein the one or more speakers are configured to wirelessly transmit one or more filter parameters to the hub (see figs.1-5 and paragraphs[0034]-[0046]).
         Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Shdema to the teaching of Logue and Okabayashi to provide audio system for operating a plurality of speakers, the audio system including an audio management system connected to the speakers via a network, a user interface connected to the audio management system, 
          Consider claims 22-23, Logue as modified by Okabayashi and Shdema teaches the system wherein the hub is configured to filter audio that is output to each respective speaker using the one or more filter parameters( In Shdema, see figs.1-5 and paragraphs[0034]-[0046]); and the system  wherein the hub is operable to filter audio such that a low frequency bass component is removed from a full range audio signal associated with each slot and sum the low frequency bass component from each respective slot to a subwoofer channel( In Shdema, see figs.1-5 and paragraphs[0034]-[0046]).
     Consider Claim 28, Logue does not explicitly teach the system further comprising an audio source connected with the one or more speakers, wherein the audio source is operable to apply one or more crossover filter parameters to the channel.
      However, Shdema teaches the system further comprising an audio source connected with the one or more speakers, wherein the audio source is operable to apply one or more crossover filter parameters to the channel(see figs.1-5 and paragraphs[0034]-[0046]).
         Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Shdema to the teaching of Logue and Okabayashi to provide audio system for operating a plurality of .

8.   Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Logue et al. (US 2015/0097689)  as modified by Okabayashi (US 2003/0076966) as applied to claim 15 above, and further in view of Feldman et al. (US PAT. 7,653,344).
   Consider Claim 25, Logue does not explicitly teach the system wherein the hub includes a high definition multimedia interface (HDMI) repeater module including an on screen display (OSD) module, the OSD module being configured to direct the hub, using the wireless transceiver, to search for speakers to be added to the system.
     However, Feldman teaches the system wherein the hub includes a high definition multimedia interface (HDMI) repeater module including an on screen display (OSD) module, the OSD module being configured to direct the hub, using the wireless transceiver, to search for speakers to be added to the system(see figs. 1-4 an col. 6, line 57-col. 8, line 67).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Feldman to the teaching of Logue and Okabayashi to provide very high quality audio and video .

9.   Claims 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Logue et al. (US 2015/0097689)  as modified by Okabayashi (US 2003/0076966) and Shdema et al. (US 2002/0072816) and as applied to claim 15 above, and further in view of Feldman et al. (US PAT. 7,653,344).
   Consider Claims 29 and 30, Logue does not explicitly teach the system wherein the audio source uses one or more crossover filters that are implemented as finite impulse response (FIR) filters; and the system wherein the audio source uses one or more crossover filters that are implemented as infinite impulse response (IR) filters.     However, Feldman teaches the system wherein the audio source uses one or more crossover filters that are implemented as finite impulse response (FIR) filters(see figs. 1-4 an col. 6, line 57-col. 8, line 67); and the system wherein the audio source uses one or more crossover filters that are implemented as infinite impulse response (IR) filters (see figs. 1-4 an col. 6, line 57-col. 8, line 67).
.

                                                Election/Restrictions
10. Newly submitted claims 31-34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 15-30, drawn to “a system, comprising: one or more wireless speakers in communication with a hub; a speaker selector module positioned on each of the one or more wireless speakers and configured to allow a user to select a slot setting based on a position of each respective speaker, wherein the hub is operable to transmit audio signals to each of the one or more wireless speakers as a function of the slot setting; and one or more control units respectively positioned within each of the one or more wireless speakers and connected with a wireless transceiver and a digital signal 
Il. Claims 31-34, drawn to a system, comprising: one or more wireless speakers, the one or more wireless speaker being configured to transmit one or more filter parameters to a hub, the hub including a wireless transceiver and a digital signal processor (DSP), and the hub being configured to filter audio that is output to each of the one or more wireless speakers using the one or more filter parameters; one or more control units respectively positioned within each of the one or more speakers and connected with the wireless transceiver and the DSP; and an audio source connected with the one or more wireless speakers, the audio source being operable to apply the one or more crossover filter parameters to an audio channel associated with the one or more wireless speakers, the audio channel being based on a position of the one or more wireless speakers, wherein the hub is operable to filter audio such that a low frequency bass component is removed from a full range audio signal associated with each slot and sum the low frequency bass component from each respective slot to a subwoofer channel, is classified in HO4R 29/002.CPC.
       The inventions are distinct, each from the other. Groups I and II are related subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.
In the instant case, Group I, drawn to the hub is operable to transmit audio signals to each of the one or more wireless speakers as a function of the slot setting; and one or more control units respectively positioned within each of the one or more wireless speakers and connected with a wireless transceiver and a digital signal processor (DSP), wherein the slot setting is a channel to which the speaker is assigned, as listed in Groups I; and Group II draws to the audio source being operable to apply the one or more crossover filter parameters to an audio channel associated with the one or more wireless speakers, the audio channel being based on a position of the one or more wireless speakers, wherein the hub is operable to filter audio such that a low frequency bass component is removed from a full range audio signal associated with each slot and sum the low frequency bass component from each respective slot to a subwoofer channel.
Because these inventions are distinct for the reasons giving above and have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.
   Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 31-34 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
11.  Applicant’s arguments with respect to claims 15-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
      
                                                                 Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Tomassetti et al.(US 2002/0186662) is cited to show other related BASS MANAGEMENT FOR HOME THEATER.

14.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyn Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 01-10-2022